Citation Nr: 0941368	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.W.S. 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Air Force Reserves 
from March 1989 to April 2004 with a period of active duty 
from January 1991 to May 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 2009, a videoconference Board hearing was held at the 
RO before the undersigned; a transcript of that hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
fibromyalgia as a result of anthrax injections administered 
during her service with the Air Force Reserves.  She is also 
seeking service connection for dysthymic disorder as 
secondary to fibromyalgia.

The Board notes that at her October 2009 Board hearing, the 
Veteran testified that she has experienced difficulty 
receiving correspondence from VA.  Review of the record file 
shows that since filing her claim in 2004, the Veteran has 
clearly and consistently listed her address as P.O. Box 193 
West Alexandria, Ohio 45381 on all correspondence.  

In April 2006, the RO issued a rating decision denying the 
Veteran's initial claims for entitlement to service 
connection for fibromyalgia and dysthymic disorder.  However, 
it appears that she never received notice of this denial as 
the April 2006, notification letter was mailed to P.O. Box 
192 West Alexandria, Ohio.  Further review of the record 
reflects that Veterans Claims Assistance Act (VCAA) notice 
letters in June 2004 and October 2004 as well as the January 
2007 statement of the case (SOC) were also mailed to this 
address.  The Board notes that there is no evidence that 
these documents were returned as undeliverable.  

With very few exceptions, it appears that no VA 
correspondence was sent to the Veteran's correct address.  
Yet the evidentiary record as a whole indicates the Veteran 
has been diligent in responding to correspondence and 
requests for information by the RO in a timely fashion as 
evidenced by her VA Form 9 and additional argument, dated in 
January 2007, and more recently by her appearance at the 
October 2009 Board hearing.  Nevertheless, the Board cannot, 
on the record, find that the Veteran had adequate notice of 
the denial of service connection or that VA met its duty to 
notify and assist her in substantiating her claims for VA 
benefits.

Therefore in the interest of due process and fairness, a SOC 
as well as appropriate VCAA notice should be sent to the 
Veteran at her correct address.  This time, all 
correspondence should be sent to P.O. Box 193, West 
Alexandria, Ohio, 45381. 

Finally, the Board would like to point out, that with regard 
to her Reserve service, the Veteran would be entitled to 
service connection if it is shown that her fibromyalgia was 
incurred in or aggravated by a period of active duty training 
(ADT), often a two-week period of duty performed annually for 
training purposes as opposed to a period of inactive duty 
training (IDT), which are monthly weekend drills.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.; see also Brooks v. 
Brown, 5 Vet. App. 484 (1993).  

In this case, service treatment records show the Veteran 
received anthrax immunizations on May 1, 1999, May 15, 1999, 
May 29, 1999, November 6, 1999, and May 6, 2000.  In February 
2002, she was evaluated for suspected allergic reaction to 
Anthrax vaccine.  She reported fatigue, weakness, unexplained 
weight gain, aches and pains, headaches, and loss of memory 
since receiving the most recent shot in May 2000.  She was 
referred to the Walter Reed Anthrax Center.  

A Vaccine Adverse Event Reporting System (VAERS) report, 
dated in October 2002, documents the problems the Veteran 
experienced after receiving the Anthrax vaccine.  The 
examiner determined that the heterogenicity of the Veteran's 
symptoms made it difficult to prove a causal relationships to 
the anthrax vaccine, however there was not enough clinical 
evidence to disprove a causal relationship.  In October 2003, 
a Physical Evaluation Board (PEB) subsequently found her 
physically unfit for service due to major depression and 
fibromyalgia-like syndrome.  

In support of her claim, the Veteran has submitted an April 
2002 Line of Duty Determination (AF Form 348), which reflects 
that she was instructed to be in a paid duty status on May 1, 
1999, May 15, 1999, May 29, 1999, November 6, 1999, and May 
6, 2000 in order to receive the series of Anthrax injections.  
However also of record are copies of her Defense Finance and 
Accounting Service (DFAS) Military Leave and Earnings 
Statements (LES) which clearly show the Veteran was on IDT 
status on the dates in question.  Thus, even assuming that 
the Veteran developed fibromyalgia as a result of anthrax 
vaccinations received during weekend drills or other periods 
of IDT, it may not be possible to grant service connection 
since fibromyalgia is a disease rather than an injury.  (The 
Board is not now deciding the issue of trauma or injury or 
foreclosing any future argument that fibromyalgia stemmed 
from an "injury.")

Nevertheless, to the extent the Veteran believes her 
fibromyalgia was due to an incident or occurrence during a 
period of active duty or ADT, she should highlight those 
particular periods.  She should submit orders concerning the 
nature of the duty if she has them, or should assist the RO 
in obtaining verification of particular periods of training.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should resend the January 
2007 SOC to the Veteran.

The AMC/RO should also issue to the 
Veteran any additional or corrective VCAA 
notice with regard to her claims, such as 
providing her with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.  

a) In particular, the Veteran should 
be advised that service connection 
is not authorized for disorders 
which arise during a period of 
enlistment in a reserve component, 
except where the disorder is 
incurred during a period of ADT.  

b)  She should also be advised of 
the specific regulations governing 
claims for secondary service 
connection, which differ from the 
usual service connection claims.  

c)  The address used for all 
correspondence with the Veteran 
should be:  P.O. Box 193 West 
Alexandria, Ohio 45381.

2.  The Veteran should be advised that if 
she has information available with regard 
to any additional periods of ADT or IDT, 
she should feel free to submit it and the 
VA should assist her as necessary.  If no 
such periods are noted, it will be taken 
to mean that specific periods of 
training, beyond what is currently in the 
record, need not be verified.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran and her 
representative an appropriate SSOC and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


